Quillian, Justice.
1. The petition of a convict, Paul Crane, serving a life term for murder, addressed to' the Judge of Gwinnett Superior Court set out that his detention by J. E. Thompson, Warden of the Buford Rock Quarry Prison Branch, is for five alleged reasons illegal. Paragraphs No. 14 through No. 22 and No. 25 of the petition allege that the detention of the petitioner is illegal for reasons that should have been urged in a motion for new trial, and that are not appropriate as grounds for habeas corpus. Golden v. Balkcom, 214 Ga. 15, 16 (102 SE2d 578). See also Frank v. State, 142 Ga. 741 (2) (83 SE 645, LRA 1915D 817); Brown v. State, 150 Ga. 585, 586 (104 SE 428).
2. The remaining paragraphs of the petition undertake to attack as void the sentence under which the petitioner is serving. None of these attacks has a semblance of merit, and *48only one possesses sufficient substance to be the basis of discussion. The paragraphs to which reference is made are numbered 27 and 28 and allege: former Code § 27-2504, expressly repealed by the General Assembly on February 20, 1956 (Ga. L. 1956, pp. 161, 167), prescribed a form of sentence where the convict was committed to the penitentiary. There is now no prescribed form for such sentence. But, even before the act of 1956 was passed, this court held: that, although a sentence was not in every sense technically perfect, if the convict was sentenced to serve in the penitentiary and under the sentence was actually serving in any branch of the penitentiary, he was not illegally deprived of his liberty. Stewart v. Sanders, 199 Ga. 497 (2) (34 SE2d 649); Lark v. State, 55 Ga. 435 (2); Mathis v. Scott, 199 Ga. 743, 746 (35 SE2d 285).
Submitted May 15, 1962
Decided May 28, 1962
Rehearing Denied June 12, 1962.
Paul Crane, pro se.
Eugene Cook, Attorney General, Earl L. Hickman, Assistant Attorney General, B. Daniel Dubberly, Jr., Deputy Assistant Attorney General, contra.
3. The judgment of the trial court dismissing the writ of habeas corpus was for the reasons hereinbefore stated correct and is affirmed.

Judgment affirmed.


All the Justices concur.